Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 20, 2020

The Court of Appeals hereby passes the following order:

A21I0060. CONSTANCE P. LAMAR v. ROBERT G. LAMAR JR. et al.

      Robert G. Lamar, Jr., as Co-Executor of the Estate of Robert G. Lamar, and
Sarah L. Tallent, as Co-Executor of the Estate of Robert G. Lamar (collectively, the
“Executors”), filed a declaratory judgment action against Constance P. Lamar seeking
the construction of a will. Constance answered the declaratory judgment action and
filed a counterclaim against the Executors. The Executors filed a partial motion for
summary judgment, which the trial court granted. Constance then filed this
application for interlocutory review. However, the order granting partial summary
judgment is subject to direct appeal.
      Pursuant to OCGA § 9-11-56 (h), “[a]n order granting summary judgment on
any issue or as to any party shall be subject to review by appeal.” Here, Constance
seeks to challenge the partial grant of summary judgment in favor of the Executors.
“This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246)
(2004).
      Accordingly, this interlocutory application is hereby GRANTED. Constance
shall have ten days from the date of this order to file a notice of appeal in the trial
court. If Constance has already filed a notice of appeal from the order at issue here,
she need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/20/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.